Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 11/12/2020, wherein it is noted that no claim amendments accompany the response. 
Claims 1-10 are pending in the instant application and are examined on the merits herein.
	Priority
It is noted that priority information was erroneously detailed in the office action dated 6/23/2020. The correct priority information is as follows: The application is a National Stage entry of PCT/US2017/66557 filed on 15/15/2017, which claims priority to provisional application 62/436712 filed on 12/20/2016.

Information Disclosure Statement
The information disclosure statement (IDS) dated 8/6/2019 and 11/12/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.



Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubensky et al. (US 2015/0056224, IDS).
Dubensky et al. discloses a method of treating cancer or a tumor, specifically a cancer selected from the group consisting of a colorectal cancer cell, an aero digestive squamous cancer, a lung cancer, a brain cancer, a liver cancer, a stomach cancer, a sarcoma, a leukemia, a lymphoma, a multiple myeloma, an ovarian cancer, a uterine cancer, a breast cancer, a melanoma, a prostate cancer, a pancreatic carcinoma, and a renal carcinoma, wherein it will be apparent to those skilled in the art that advanced cancer is metastatic, and that to be effective, therapies must inhibit outgrowth of distal masses, by administering, via a variety of means including orally, parenterally, by inhalation spray, topically, rectally, subcutaneous, intravenous, intramuscular, intraarterial, intradermal, intrathecal, epidural, infusion, intraarterial and intravenous injection, intracoronary stents and intracoronary reservoirs and intratumoral routes, using a dosing schedule of once/week, twice/week, three times/week, four times/week, five times/week, six times/week, seven times/week, once every two weeks, once every three weeks, once every four weeks, once every five weeks, a cyclic dinucleotide STING agonist of formula shown below, wherein “purine” includes, but is not limited to, adenine, guanine, inosine, hypoxanthine, xanthine, isoguanine, and the ribose moiety 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Dubensky does not explicitly teach a dosing schedule of once every 3-28 days.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the dosing schedule suggested by Dubensky of once/week, twice/week, three times/week, four times/week, five times/week, six times/week, seven times/week, once every two weeks, once every three weeks, once every four weeks, once every five weeks, by routine experimentation, to arrive at the instant dosing schedule because the adjustment of particular conventional working conditions (e.g., determining result effective dosing beneficially taught by the cited  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Dubensky, has been fully considered but is not persuasive. 
Applicant argues that Dubensky teaches cyclic dinucleotides (CDN) as STING inhibitors rather than as STING agonist, as per the instant claims. Applicants’ argument is not persuasive because the disclosure of Dubensky is clearly counter to Applicants’ assertion. Specifically, Dubensky explicitly teaches and exemplifies that the CDN induce and activate STING: “As described hereinafter, a cyclic purine dinucleotide composition according to the present invention can induce STING-dependent type I interferon production at least 2-fold, and more preferably 5-fold or 10-fold, or more…” (¶0015, emphasis added), “These results demonstrate that synthetic CDN molecules…activate signaling in all human STING alleles, and potently activate the maturation of human DCs.” (Example 7) Hence, Applicants’ assertion that the CDN of Dubensky inhibit STING is incorrect. Indeed, the discussion of inhibition in Dubensky refers to inhibition 
The rejection is still deemed proper and is maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending application US 16/472025.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of ‘025 anticipates the instant method. Specifically, the method of ‘025 is drawn to treating a cell proliferation disorder by administering a composition comprising a PD-1 antagonist and a cyclic dinucleotide STING agonist. In comparison, the instant method is drawn to treating a cell proliferation disorder by administering a composition comprising a cyclic dinucleotide STING agonists, wherein the scope of cyclic dinucleotide agonist claimed in ‘205 and the instant claims are identical.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicants’ response with respect to the provisional double patenting rejections over 16/472025, has been fully considered. 
Applicant responds to the provisional double patenting rejections requesting that the rejections be held in abeyance should patentability hinge on the double patenting rejections alone. Applicants’ request is improper because filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary to overcome a provisional obvious type double patenting rejection. Obvious type double patenting rejections may not be held in abeyance because they are not related to objections or requirements “as to form”. (MPEP § 804) The rejection is still deemed proper and maintained.


Claims 1 and 2 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 16 of copending application US 16/611624, in view of Dubensky et al. (as cited above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of ‘624 and the instant method are identical save for the method of ‘624 not reciting an administration once every 3-28 days. However, Dubensky et al. teaches methods of treating cancer by administering cyclic dinucleotide STING agonists where the dosing schedule may be once/week, twice/week, three times/week, four times/week, five times/week, six times/week, seven times/week, once every two weeks, once every three weeks, once every four weeks, 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicants’ response with respect to the provisional double patenting rejections over 16/611624, in view of Dubensky, has been fully considered. 
Applicant responds to the provisional double patenting rejection arguing that Dubensky does not remedy the deficiency of ‘624 with regard to the dose being administering once every 3-28 days. Applicants’ argument is not persuasive because the teaching of Dubensky that the CDN can be administered “once/week, twice/week, three times/week, four times/week, five times/week, six times/week, seven times/week, once every two weeks, once every three weeks, once every four weeks, once every five weeks” clearly overlaps the instant once every 3-28 days. For instance, once every three days is reasonably equivalent to twice per week and once every 28 days is reasonably equivalent to once every four weeks. The rejection is still deemed proper and maintained.

Claims 1 and 2 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 18 of copending application US 16/771814, in view of Dubensky et al. (as cited above).  Although the conflicting claims are not identical, they are not patentably distinct 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicants’ response with respect to the provisional double patenting rejections over 16/741814, in view of Dubensky, has been fully considered. 
Applicant responds to the provisional double patenting rejection arguing that Dubensky does not remedy the deficiency of ‘814 with regard to the dose being administering once every 3-28 days. Applicants’ argument is not persuasive because the teaching of Dubensky that the CDN can be administered “once/week, twice/week, three times/week, four times/week, five times/week, six times/week, seven times/week, once every two weeks, once every three weeks, once every four weeks, once every five weeks” clearly overlaps the instant once every 3-28 days. For instance, once every three days is reasonably equivalent to twice per week and once every 28 days is reasonably equivalent to once every four weeks. The rejection is still deemed proper and maintained.


New Rejections
Note: the following rejection is made for the first time here because 16/904888 was filed after the date of the non-final office action dated 6/23/2020
Claims 1 and 2 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 30-33 of copending application US 16/904888, in view of Dubensky et al. (as cited above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of ‘814 and the instant method are identical save for the method of ‘814 not reciting an administration once every 3-28 days. However, Dubensky et al. teaches methods of treating cancer by administering cyclic dinucleotide STING agonists where the dosing schedule may be once/week, 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623